Case: 11-51083       Document: 00512154242         Page: 1     Date Filed: 02/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013
                                     No. 11-51083
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS ANGEL GONZALES-CONTRERAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1485-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Luis Angel Gonzales-Contreras has
moved for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gonzales has not filed a response. We have reviewed counsel’s briefs
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51083   Document: 00512154242   Page: 2   Date Filed: 02/25/2013

                              No. 11-51083

counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                    2